Citation Nr: 1503871	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  10-45 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for IgA glomerulonephritis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1976 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied the Veteran's claim for service connection for IgA glomerulonephritis.

In March 2013, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing, a transcript of which has been associated with the claims file.

In March 2014, the Board remanded the case for further development.  In August 2014, the Board sought an expert medical opinion.  The requested opinion was provided in October 2014.  

In November 2014, the Veteran submitted additional evidence, accompanied by a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The evidence is at least in equipoise to show that the Veteran manifested IgA glomerulonephritis to a compensable degree within one year after discharge from active service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for IgA glomerulonephritis have been met.  38 U.S.C.A §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim given the favorable nature of the Board's decision herein.  Inasmuch as the determination below constitutes a full grant of the benefits sought, any error in notice or assistance is harmless.

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as nephritis, which are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Analysis

The Veteran contends that his current kidney disease, namely IgA glomerulonephritis, is the result of his exposure to tear gas on several occasions during service and he has submitted multiple medical articles and abstracts in support of this claim.  He further contends that although he was first diagnosed with IgA glomerulonephritis in 1984, he exhibited symptoms of this disorder within one year of service discharge.

In this case, the Board is granting service connection for IgA glomerulonephritis on a presumptive basis pursuant to 38 C.F.R. § 3.307; therefore, other potential theories for entitlement to service connection, such as direct incurrence due to tear gas exposure, are rendered moot and will not be discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).

As an initial matter, the medical records establish the existence of a current kidney disability, namely IgA glomerulonephritis.  See May 2014 VA Examination Report; September 2013 VA Treatment Note; July 2009 Private Treatment Note.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's service treatment records are negative for complaints or treatment relating to kidney problems.  The Veteran was discharged from service in November 1977.

In several statements, the Veteran, and his friends and family, reported that he started experiencing recurring hematuria in October 1978.  The Veteran also indicated that during the year after separation from service, he was often sick with headaches and other flu-like symptoms.  See March 2013 Hearing Transcript.  The Veteran testified that he did not seek medical attention right away.  There are no available medical records during this period.  

A February 1984 private treatment record indicates that the Veteran was first seen for hematuria in November 1983 and treated for a urinary tract infection.  The Veteran indicated that he began experiencing recurrent hematuria, appearing after two or three days of having an upper respiratory infection characterized by muscle aches, general malaise, and easy fatigability.  On examination, the Veteran was found to have mild anemia, high erythrocyte sedimentation rate, red blood cell casts in the urine, proteinuria of two plus, and some reduction of kidney function as manifested by a creatinine of 2.  The Veteran was hospitalized for further testing.  The admitting diagnosis was hematuria and mild renal failure of undetermined etiology.  While hospitalized, the Veteran underwent a kidney biopsy, which confirmed a diagnosis of IgA glomerulonephritis.  

Numerous opinions have been obtained or submitted to evaluate this claim.  However, with the exception of two, the opinions discuss the possible relationship between tear gas exposure and the Veteran's kidney disorder.  As noted above, the Board is granting service connection on a presumptive basis, rather than on a direct basis due to tear gas exposure.  As such, the Board will only discuss the opinions relating to onset of the Veteran's kidney disability.

In a July 2014 letter, the Veteran's VA physician opined that the Veteran's reported hematuria in the late 1970s "may be related to his IgA nephropathy."

In August 2014, the Board requested an expert medical opinion regarding whether the Veteran's IgA glomerulonephritis had its onset within one year after discharge from service, to include the reported hematuria beginning in 1978.  In October 2014, a VA nephrologist opined that it is at least as likely as not the Veteran had an onset of IgA nephropathy within one year after discharge from service.  

Thus, the evidence shows that the Veteran's IgA glomerulonephritis, a chronic disease under 38 C.F.R. § 3.307, had its onset within one year after discharge from service, and the question becomes whether it manifested to a compensable degree within that year.

Both nephritis (Diagnostic Code 7502) and glomerulonephritis (Diagnostic Code 7536) are rated as renal dysfunction.  In evaluating renal dysfunction, a noncompensable (zero percent) evaluation is warranted for evidence of albumin and casts with history of acute nephritis; or, hypertension noncompensable under Diagnostic Code 7101.  A 30 percent rating is warranted for constant albumin or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is warranted for renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  See 38 C.F.R. § 4.115a.

As noted above, there is no medical evidence of record from the period from 1977 to 1984.  Thus, there are no lab tests or blood pressure readings from which the Board can determine whether the Veteran had albuminuria, compensable hypertension, or red blood cells during the first post-service year.  However, there is competent and credible lay evidence indicating that the Veteran had recurring hematuria and generalized poor health during that year.  

The Veteran submitted numerous articles and treatise excerpts regarding IgA glomerulonephritis.  In general, these articles indicate that that IgA nephropathy is a kidney disorder that occurs when IgA, a protein that helps the body fight infections, settles in the kidneys.  After many years, the IgA deposits cause the kidneys to leak blood and protein into the urine.  Additionally, structures in the kidney called glomeruli become inflamed, which decreases kidney function.   Further, the Introduction paragraph of the rating schedule for nephritis indicates that "[t]he glomerular type of nephritis is usually preceded by or associated with severe infectious disease; the onset is sudden, and the course marked by red blood cells, salt retention, and edema."  38 C.F.R. § 4.115

This evidence indicates that in many cases, IgA nephropathy/glomerulonephritis causes both blood and protein to leak into the urine, as well as red blood cells and edema.  

The Board has considered undertaking further development on the medical question at issue, namely, whether the Veteran's kidney disability manifested to a compensable degree in 1978.  However, this claim has been pending for several years and the Board believes that an additional remand or other action to obtain another VA medical opinion would only serve to unnecessarily delay adjudication of the Veteran's claim without providing any additional substantive clarification, especially in light of the absence of medical records during the first post-service year.  

In light of the competent and credible evidence documenting recurring hematuria and generalized poor health starting in October 1978, the medical treatise evidence indicating that IgA glomerulonephritis normally presents as hematuria, albuminuria, red blood cells, and edema, and the opinions that the Veteran's IgA glomerulonephritis had its onset within a year of discharge, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current kidney disability manifested to a compensable degree within the first post-service year.  Based thereon, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claim of service connection for IgA glomerulonephritis.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


ORDER

Entitlement to service connection for IgA glomerulonephritis is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


